internal_revenue_service number release date index number --------------------------------- ---------------------------------------- ---------------------------------------------------- ---------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-150457-12 date date legend x --------------------------------------------------- --------------------------------- y -------------------------------------------------------- -------------------------------------------- state b c ------------- -------- --------- dear ------------------ this letter responds to a letter from x’s authorized representatives dated date submitted on behalf of x requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code the code facts according to the information submitted and representations made x is a limited_liability_company organized under the laws of state x intends to contribute all or a portion of its assets to a new limited_partnership y after the consummation of an initial_public_offering interests in y are expected to be listed and traded on a nationally recognized exchange thus y will be a publicly_traded_partnership within the meaning of sec_7704 y’s employer_identification_number will be applied for at the time of its organization plr-150457-12 to start y will own and develop kaolin reserves y will mine sedimentary kaolin from its deposits via a third party contractor it will then process the kaolin into ceramic pellets finally it will market the pellets for use as proppants by oilfield service companies in hydraulic fracturing operations ceramic pellets are well suited to serve as proppants in the fracturing of oil_and_gas deposits fracturing is a technique in which fluids primarily water are pumped into an oil or gas well as high pressure to fracture the geologic formations and open up pathways for the oil or gas to flow to the well the wings of the fracture extend away from the wellbore in opposing directions according to the natural stresses within the particular formation the pellets serving as a propping agent or proppant will be mixed with fluid and pumped into the fractures to keep them from closing when the pumping pressure is released fracturing allows oil and natural_gas that could not otherwise be produced in an economical manner to move freely through the rock pores to a producing well that can bring the oil_and_gas to the surface lightweight ceramic proppants such as the ones that y will produce have similar or slightly higher density than sand proppants but greater strength and flow capacity the increased strength of ceramic proppants allows better resistance to down-well closure stresses y’s lightweight ceramic proppants will primarily be utilized in wells with down- well closure stresses of b to c psi under this intense pressure typical sand-based proppants are crushed or dislodged causing rock fractures to become less productive or close altogether as part of a contemplated expansion of its business y may also utilize bauxite ore acquired from third parties for the base mineral of the ceramic proppant bauxite- based ceramic proppants are well suited for use in ultra-high-pressure hydraulic fracturing operations such as offshore oil_and_gas wells law and analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that for the purposes of sec_7704 the term publicly_traded_partnership means any partnership if interests in the partnership are traded on an established_securities_market or interests in the partnership are readily_tradable on a secondary market or substantial equivalent thereof sec_7704 provides that sec_7701 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in plr-150457-12 existence sec_7704 explains that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income sec_7704 provides that the term qualifying_income means income or gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy or timber based solely on the facts submitted and representations made we conclude that income derived by y from the mining processing and marketing of sedimentary kaolin and bauxite for sale to oilfield service companies for use as a ceramic proppant in the production of crude_oil and natural_gas constitutes qualifying_income within the meaning of sec_7704 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether y meets the percent gross_income requirement of sec_7704 in any taxable_year this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of y under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to x’s authorized representative sincerely david r haglund david r haglund chief branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
